MEMORANDUM**
In January of 2000, the district court awarded Rule 11 sanctions against attorney Gary Dubin for filing frivolous pleadings. Since then, Dubin has filed repeated pro se appeals and other motions with the Ninth Circuit and two petitions for writs of certiorari with the Supreme Court challenging various aspects of the district court’s award of sanctions. Pending the outcome of Dubin’s numerous appeals, the district court had stayed the disbursement of the sanctions to the defendants in the underlying action. After the Supreme Court denied Dubin’s last remaining petition for certiorari, the district court issued an order lifting the stay and disbursing the funds on February 14, 2003. Dubin now appeals, again pro se, from that order.
We lack jurisdiction to consider Dubin’s appeal because the district court’s order was a ministerial order. After the exhaustion of Dubin’s appeals to the Ninth Circuit and the denials of Dubin’s petitions for certiorari, nothing remained for the district court to do but lift the stay and order the disbursement of funds to the defendants. In American Ironworks & Erectors, Inc. v. North American Constr. Corp., 248 F.3d 892, 898 (9th Cir.2001), we explained, “After entry of judgment, the only remaining action item was disbursal of funds from the court registry. A mere ministerial order, such as an order executing a judgment or, in this case, an order to disburse funds from the court registry, is not a final appealable order.”
As we have concluded that the district court’s February 14, 2003 order was ministerial, we also need not consider Dubin’s argument that Judge Ezra abused his discretion by declining to recuse himself on the basis of a lawsuit filed by Dubin against Judge Ezra an hour before the disbursement hearing commenced.
DISMISSED for lack of jurisdiction. Costs are taxed against the appellant. Fed. R.App. P. 39(a)(1).

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.